Exhibit 10.40
Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
AMENDED AND RESTATED
Effective as of November 5, 2008

 



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

                Page  
Article I Definitions
    1  
 
       
Article II Selection, Enrollment, Eligibility
    9  
2.1 Selection by Committee
    9  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    9  
 
       
Article III Deferral Commitments/Company Contribution Amounts/ Company
Restoration Matching Amounts/ Vesting/Crediting/Taxes
    10  
3.1 Minimum and Maximum Deferral
    10  
3.2 Timing of Deferral Elections; Effect of Election Form
    10  
3.3 Withholding and Crediting of Annual Deferral Amounts
    12  
3.4 Company Contribution Amount
    12  
3.5 Company Restoration Matching Amount
    13  
3.6 Vesting
    13  
3.7 Crediting/Debiting of Account Balances
    14  
3.8 FICA and Other Taxes
    15  
 
       
Article IV Scheduled Distribution; Unforeseeable Emergencies
    16  
4.1 Scheduled Distributions
    16  
4.2 Postponing Scheduled Distributions
    16  
4.3 Precedence of Distributions
    17  
4.4 Unforeseeable Emergencies
    17  
 
       
Article V Change in Control Benefit
    18  
5.1 Change in Control Benefit
    18  
5.2 Payment of Change in Control Benefit
    18  
 
       
Article VI Retirement Benefit
    18  
6.1 Retirement Benefit
    18  
6.2 Payment of Retirement Benefit
    18  
 
       
Article VII Termination Benefit
    19  
7.1 Termination Benefit
    19  
7.2 Payment of Termination Benefit
    19  
 
       
Article VIII Disability Benefit
    20  
8.1 Disability Benefit
    20  
8.2 Payment of Disability Benefit
    20  

-ii- 



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document

                Page  
Article IX Death Benefit
    20  
9.1 Death Benefit
    20  
9.2 Payment of Death Benefit
    20  
 
       
Article X Beneficiary Designation
    20  
10.1 Beneficiary
    20  
10.2 Beneficiary Designation; Change; Spousal Consent
    20  
10.3 Acknowledgment
    21  
10.4 No Beneficiary Designation
    21  
10.5 Doubt as to Beneficiary
    21  
10.6 Discharge of Obligations
    21  
 
       
Article XI Leave of Absence
    21  
11.1 Paid Leave of Absence
    21  
11.2 Unpaid Leave of Absence
    21  
 
       
Article XII Termination of Plan, Amendment or Modification
    21  
12.1 Termination of Plan
    21  
12.2 Amendment
    22  
12.3 Plan Agreement
    22  
12.4 Effect of Payment
    22  
 
       
Article XIII Administration
    22  
13.1 Committee Duties
    22  
13.2 Administration Upon Change In Control
    23  
13.3 Agents
    23  
13.4 Binding Effect of Decisions
    23  
13.5 Indemnity of Committee
    23  
13.6 Employer Information
    23  
 
       
Article XIV Other Benefits and Agreements
    23  
14.1 Coordination with Other Benefits
    23  
 
       
Article XV Claims Procedures
    24  
15.1 Presentation of Claim
    24  
15.2 Notification of Decision
    24  
15.3 Review of a Denied Claim
    24  
15.4 Decision on Review
    25  
15.5 Legal Action
    25  
 
       
Article XVI Trust
    25  
16.1 Establishment of the Trust
    25  
16.2 Interrelationship of the Plan and the Trust
    26  
16.3 Distributions From the Trust
    26  

-iii- 



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document

                Page  
Article XVII Miscellaneous
    26  
17.1 Status of Plan
    26  
17.2 Unsecured General Creditor
    26  
17.3 Employer’s Liability
    26  
17.4 Nonassignability
    26  
17.5 Not a Contract of Employment
    27  
17.6 Furnishing Information
    27  
17.7 Terms
    27  
17.8 Captions
    27  
17.9 Governing Law
    27  
17.10 Notice
    27  
17.11 Successors
    28  
17.12 Spouse’s Interest
    28  
17.13 Validity
    28  
17.14 Incompetent
    28  
17.15 Domestic Relations Orders
    28  
17.16 Distribution in the Event of Income Inclusion Under Code Section 409A
    28  
17.17 Deduction Limitation on Benefit Payments
    28  

-iv- 



--------------------------------------------------------------------------------



 



Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Commercial Vehicle Group, Inc., a Delaware corporation, and its subsidiaries and
affiliates, if any, that sponsor this Plan. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.
     This Plan initially was effective July 1, 2006. This Plan is intended to
comply with all applicable law, including Code Section 409A and related Treasury
guidance and Regulations, and shall be operated and interpreted in accordance
with this intention. Accordingly, this Plan is hereby amended and restated
retroactive to that date. In order to transition to the requirements of Code
Section 409A and related Treasury Regulations, the Committee may make available
to Participants certain transition relief with respect to revised payment
elections provided under Notice 2007-86, as described more fully in Appendix A
of this Plan.
Article I
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

  1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

     If a Participant is both an Employee and a Director and participates in the
Plan in each capacity, then separate Account Balances (and separate Annual
Accounts, if applicable) shall be established for such Participant as a device
for the measurement and determination of the (a) amounts deferred under the Plan
that are attributable to the Participant’s status as an Employee, and
(b) amounts deferred under the Plan that are attributable to the Participant’s
status as a Director.

  1.2   “Annual Account” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1



--------------------------------------------------------------------------------



 



  1.3   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Director Fees and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year.     1.4   “Annual
Installment Method” shall mean the method used to determine the amount of each
payment due to a Participant who has elected to receive a benefit over a period
of years in accordance with the applicable provisions of the Plan. The amount of
each annual payment due to the Participant shall be calculated by multiplying
the balance of the Participant’s benefit by a fraction, the numerator of which
is one and the denominator of which is the remaining number of annual payments
due to the Participant. By way of example, if the Participant elects a 10-year
Annual Installment Method for the Retirement Benefit, the first payment shall be
1/10 of the vested Account Balance, calculated as described in this definition.
The following year, the payment shall be 1/9 of the vested Account Balance,
calculated as described in this definition. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Determination Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Determination Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a series
of separate individual payments rather than as entitlement to a single payment.
    1.5   “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, director fees and other fees, and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.     1.6   “Beneficiary” shall mean one or more persons, trusts,
estates or other entities, designated in accordance with Article 10, that are
entitled to receive benefits under this Plan upon the death of a Participant.  
  1.7   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

2



--------------------------------------------------------------------------------



 



  1.8   “Benefit Determination Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution, as provided.     1.9   “Board” shall mean the board
of directors of the Company.     1.10   “Bonus” shall mean any compensation, in
addition to Base Salary, and LTIP Amounts, earned by a Participant under any
Employer’s annual bonus and other cash incentive plans or other arrangements
designated by the Committee as further specified on any Election Form.     1.11
  “Change in Control” shall mean the occurrence of a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the corporation, as determined in
accordance with this Section, and interpreted in accordance with Code
Section 409A.

     In order for an event described below to constitute a Change in Control
with respect to a Participant, except as otherwise provided in part (b)(ii) of
this Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
     In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, the following provisions
shall apply:
          (a) A “change in the ownership” of the applicable corporation shall
occur on the date on which any one person, or more than one person acting as a
group, acquires ownership of stock of such corporation that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.
          (b) A “change in the effective control” of the applicable corporation
shall occur on either of the following dates:
               (i) The date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of such corporation possessing 30% or more of the total voting power of
the stock of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess

3



--------------------------------------------------------------------------------



 



30% or more of the total voting power of the stock of a corporation, and such
person or group acquires additional stock of such corporation, the acquisition
of additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or
               (ii) The date on which a majority of the members of the
applicable corporation’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). In determining whether the event described in the preceding
sentence has occurred, the applicable corporation to which the event must relate
shall only include a corporation identified in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii) for which no other corporation is a majority shareholder.
          (c) A “change in the ownership of a substantial portion of the assets”
of the applicable corporation shall occur on the date on which any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

  1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.     1.13   “Committee” shall mean the committee
described in Article 13.     1.14   “Company” shall mean Commercial Vehicle
Group, Inc., a Delaware corporation, and any successor to all or substantially
all of the Company’s assets or business.     1.15   “Company Contribution
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.4.     1.16   “Company Restoration Matching Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.5.    
1.17   “Director” shall mean any member of the board of directors of any
Employer.     1.18   “Director Fees” shall mean the annual fees earned by a
Director from any Employer, including retainer fees and meetings fees, as
compensation for serving on the board of directors.     1.19   “Disability” or
“Disabled” shall mean that a Participant is either (a) unable to engage in any
substantial gainful activity by reason of any medically determinable

4



--------------------------------------------------------------------------------



 



      physical or mental impairment that can be expected to result in death or
can be expected to last for a continuous period of not less than 12 months, or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer. For purposes of this Plan, a
Participant shall be deemed Disabled if determined to be totally disabled by the
Social Security Administration. A Participant shall also be deemed Disabled if
determined to be disabled in accordance with the applicable disability insurance
program of such Participant’s Employer, provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of this Section.     1.20   “Election Form” shall mean the form,
which may be in electronic format, established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.     1.21   “Employee” shall mean a person who
is an employee of an Employer.     1.22   “Employer(s)” shall be defined as
follows:

          (d) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan as a sponsor.
          (e) For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:
               (i) The entity for which the Participant performs services and
with respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and
               (ii) All other entities with which the entity described above
would be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

  1.23   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

5



--------------------------------------------------------------------------------



 



  1.24   “First Plan Year” shall mean the period beginning July 1, 2006 and
ending December 31, 2006.     1.25   “401(k) Plan” shall mean, with respect to
an Employer, a plan qualified under Code Section 401(a) that contains a cash or
deferral arrangement described in Code Section 401(k), adopted by the Employer,
as it may be amended from time to time, or any successor thereto.     1.26  
“LTIP Amounts” shall mean any portion of the compensation attributable to a Plan
Year that is earned by a Participant under any Employer’s long-term incentive
plan or any other long-term incentive arrangement designated by the Committee.  
  1.27   “Participant” shall mean any Employee or Director (a) who is selected
to participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.     1.28   “Performance-Based Compensation” shall
mean compensation the entitlement to or amount of which is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months, as
determined by the Committee in accordance with Treas. Reg. §1.409A-1(e).    
1.29   “Plan” shall mean the Commercial Vehicle Group, Inc. Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time, and by any other documents that together with this
instrument define a Participant’s rights to amounts credited to his or her
Account Balance including any Plan Agreement.     1.30   “Plan Agreement” shall
mean a written agreement in the form prescribed by or acceptable to the
Committee that evidences a Participant’s agreement to the terms of the Plan and
which may establish additional terms or conditions of Plan participation for a
Participant. Unless otherwise determined by the Committee, the most recent Plan
Agreement accepted with respect to a Participant shall supersede any prior Plan
Agreements for such Participant. Plan Agreements may vary among Participants and
may provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan.     1.31   “Plan Year” shall mean, except for
the First Year, a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.     1.32   “Retirement,”
“Retire(s)” or “Retired” shall mean with respect to a Participant who is an
Employee, a Separation from Service, for any reason other than death or
Disability, on or after the attainment of age 55 with 5 Years of Service, and
shall mean with respect to a Participant who is a Director, a Separation from

6



--------------------------------------------------------------------------------



 



      Service. If a Participant is both an Employee and a Director and
participates in the Plan in each capacity, (a) the determination of whether the
Participant qualifies for Retirement as an Employee shall be made when the
Participant experiences a Separation from Service as an Employee and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as an Employee,
and (b) the determination of whether the Participant qualifies for Retirement as
a Director shall be made at the time the Participant experiences a Separation
from Service as a Director and such determination shall only apply to the
applicable Account Balance established in accordance with Section 1.1 for
amounts deferred under the Plan as a Director.     1.33   “Separation from
Service” shall mean a termination of services provided by a Participant to his
or her Employer, whether voluntarily or involuntarily, other than by reason of
death or Disability, as determined by the Committee in accordance with Treas.
Reg. §1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

          (f) For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
     If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
          (g) For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one

7



--------------------------------------------------------------------------------



 



contract, all contracts) under which services are performed for such Employer,
provided that the expiration of such contract(s) is determined by the Committee
to constitute a good-faith and complete termination of the contractual
relationship between the Participant and such Employer.
          (h) For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (f) and (g) of this
Section, respectively. Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (f) and (g) of this Section.
     Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

  1.34   “Specified Employee” shall mean any Participant who is determined to be
a “key employee” (as defined under Code Section 416(i) without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Committee in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

          (i) The Committee’s identification of the individuals who fall within
the definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and
          (j) Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on the April 1st
following the applicable identification date.

  1.35   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

8



--------------------------------------------------------------------------------



 



  1.36   “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances     1.37   “Years of Service” shall mean the total number of full
years in which a Participant has been employed by one or more Employers. For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. A partial year
of employment shall not be treated as a Year of Service.

Article II
Selection, Enrollment, Eligibility
     2.1 Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.
     2.2 Enrollment and Eligibility Requirements; Commencement of Participation.
          (a) As a condition to participation, each Director or selected
Employee shall complete, execute and return to the Committee a Plan Agreement
and an Election Form, and such Director or Employee also may execute a
Beneficiary Designation Form by the deadline(s) established by the Committee in
accordance with the applicable provisions of this Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.
          (b) Each Director or selected Employee who is eligible to participate
in the Plan shall commence participation in the Plan on the date that the
Committee determines that the Director or Employee has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.
          (c) If a Director or an Employee fails to meet all requirements
established by the Committee within the period required, that Director or
Employee shall not be eligible to participate in the Plan during such Plan Year.

9



--------------------------------------------------------------------------------



 



Article III
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes
     3.1 Minimum and Maximum Deferral.
          (a) Annual Deferral Amount. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP
Amounts, and/or Director Fees in the following minimum amounts for each deferral
elected:

          Deferral   Minimum Amount
Base Salary, Bonus and/or LTIP Amounts
  $2,000 aggregate
Director Fees
    0 %

     If the Committee determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made a deferral election for less than the
stated minimum amounts, or if no election is made, the amount deferred shall be
zero.
     Additionally, for each Plan Year, a Participant may elect to defer, as his
or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts and/or Director
Fees up to the following maximum percentages for each deferral elected:

          Deferral   Maximum Percentage
Base Salary
    80 %
Bonus
    100 %
LTIP Amounts
    100 %
Director Fees
    100 %

          (b) Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, or in the case
of the First Plan Year of the Plan itself, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury Regulations, the minimum
and maximum amount of the Participant’s Base Salary, Bonus, LTIP Amounts or
Director Fees that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages set forth in Section 0(a) to the portion
of such compensation attributable to services performed after the date that the
Participant’s deferral election is made.
     3.2 Timing of Deferral Elections; Effect of Election Form.

10



--------------------------------------------------------------------------------



 



          (a) General Timing Rule for Deferral Elections. Except as otherwise
provided in this Section 3.2, in order for a Participant to make a valid
election to defer Base Salary, Bonus, Director Fees and/or LTIP Amounts, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.
     Any deferral election for a Plan Year made in accordance with this
Section 3.2(a) shall be irrevocable as of December 31 of the preceding Plan Year
in which such compensation will be earned; provided, however, that if the
Committee permits or requires Participants to make a deferral election by the
deadline described above for an amount that qualifies as Performance-Based
Compensation, the Committee may permit a Participant to subsequently change his
or her deferral election for such compensation by submitting a new Election Form
in accordance with Section 3.2(c) below.
          (b) Timing of Deferral Elections for Newly Eligible Plan Participants.
A Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the
portion of Base Salary, Bonus, Director Fees and/or LTIP Amounts attributable to
services to be performed after such election, provided that the Participant
submits an Election Form on or before the deadline established by the Committee,
which in no event shall be later than 30 days after the Participant first
becomes eligible to participate in the Plan.
     If a deferral election made in accordance with this Section 3.2(b) relates
to compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
     Any deferral election made in accordance with this Section 3.2(b) shall
become irrevocable no later than the 30th day after the date the Director or
selected Employee becomes eligible to participate in the Plan.
          (c) Timing of Deferral Elections for Performance-Based Compensation.
Subject to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than
6 months before the end of the performance period.
     In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), (i) the performance criteria must relate to a
performance period of at least 12 consecutive months, and (2) the Participant
must have performed services continuously from the later of (i) the beginning of
the performance period for such compensation, or (ii) the date upon which the
performance criteria for such compensation are established, through the date
upon which the Participant

11



--------------------------------------------------------------------------------



 



makes the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.
          (d) Timing Rule for Deferral of Compensation Subject to Risk of
Forfeiture. With respect to compensation (i) to which a Participant has a
legally binding right to payment in a subsequent year, and (ii) that is subject
to a forfeiture condition requiring the Participant’s continued services for a
period of at least 12 months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering an Election Form to the
Committee in accordance with its rules and procedures, no later than the 30th
day after the Participant obtains the legally binding right to the compensation,
provided that the election is made at least 12 months in advance of the earliest
date at which the forfeiture condition could lapse, as determined in accordance
with Treas. Reg. §1.409A-2(a)(5).
     Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
     3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan
Year, the Base Salary portion of the Annual Deferral Amount shall be withheld
from each regularly scheduled Base Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Salary. The Bonus, LTIP
Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, Commissions, LTIP Amounts or Director Fees are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.
     3.4 Company Contribution Amount.
          (a) For each Plan Year, an Employer may be required to credit amounts
to a Participant’s Annual Account in accordance with employment or other
agreements entered into between the Participant and the Employer, which amounts
shall be part of the Participant’s Company Contribution Amount for that Plan
Year. Such amounts shall be credited to the Participant’s Annual Account for the
applicable Plan Year on the date or dates prescribed by such agreements.
          (b) For each Plan Year, an Employer, in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

12



--------------------------------------------------------------------------------



 



          (c) If not otherwise specified in the Participant’s employment or
other agreement entered into between the Participant and the Employer, the
amount (or the method or formula for determining the amount) of a Participant’s
Company Contribution Amount shall be set forth in writing in one or more
documents, which shall be deemed to be incorporated into this Plan in accordance
with Section 1.29, no later than the date on which such Company Contribution
Amount is credited to the applicable Annual Account of the Participant.
     3.5 Company Restoration Matching Amount. A Participant’s Company
Restoration Matching Amount for any Plan Year shall be an amount determined by
the Committee, in its discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (a) may be smaller or larger than the amount credited to any other
Participant, and (b) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee, in its sole
discretion. The amount (or the method or formula for determining the amount) of
a Participant’s Company Restoration Matching Amount shall be set forth in
writing in one or more documents, which shall be deemed to be incorporated into
this Plan in accordance with Section 1.29, no later than the date on which such
Company Restoration Matching Amount is credited to the applicable Annual Account
of the Participant.
     3.6 Vesting.
          (a) A Participant shall at all times be 100% vested in the portion of
his or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7.
          (b) A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement, employment agreement
or any other agreement entered into between the Participant and his or her
Employer. If not addressed in such agreements, a Participant shall vest in the
portion of his or her Account Balance attributable to any Company Contribution
Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.7, in accordance with the following schedule:

      Years of Plan Participation   Vested Percentage Less than 1 year   0% At
least 1 years but less than 2 years   33% At least 2 years but less than 3 years
  66% At least 3 years   100%

          (c) A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7, only to the extent
that the Participant would be vested in such amounts under the provisions of the
401(k) Plan, as determined by the Committee in its sole discretion.

13



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary contained in this
Section 3.6, in the event of a Change in Control, or upon a Participant’s
Disability, Separation from Service on or after qualifying for Retirement, or
death prior to Separation from Service, any amounts that are not vested in
accordance with Sections 3.6(b) or 3.6(c) above, shall immediately become 100%
vested.
          (e) Notwithstanding subsection 3.6(d) above, the vesting provisions
described in Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a
Change in Control to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Section 280G of the Code
to become effective. In the event of such a determination, the Participant may
request independent verification of the Committee’s calculations with respect to
the application of Section 280G. In such case, the Committee must provide to the
Participant within 90 days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.
          (f) Section 3.6(e) shall not prevent the acceleration of the vesting
provisions described in Sections 3.6(b) and 3.6(c) if such Participant is
entitled to a “gross-up” payment, to eliminate the effect of the Code section
4999 excise tax, pursuant to his or her employment agreement or other agreement
entered into between such Participant and the Employer.
     3.7 Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
          (a) Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds, or other investment alternatives (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least 30 days after the day on which the Committee gives Participants
advance written notice of such change.
          (b) Election of Measurement Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.7(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk

14



--------------------------------------------------------------------------------



 



Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section 3.7(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.
          (c) Proportionate Allocation. In making any election described in
Section 3.7(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.
          (d) Crediting or Debiting Method. The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.
          (e) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.
     3.8 FICA and Other Taxes.
          (a) Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, and/or LTIP Amounts that is not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

15



--------------------------------------------------------------------------------



 



          (b) Company Restoration Matching Amounts and Company Contribution
Amounts. When a Participant becomes vested in a portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus, Commissions and/or LTIP Amounts
that is not deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such amounts. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Restoration Matching Amount or Company Contribution Amount, as
applicable, in order to comply with this Section 3.8.
          (c) Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
ARTICLE IV
Scheduled Distribution; Unforeseeable Emergencies
     4.1 Scheduled Distributions. In connection with each election to defer an
Annual Deferral Amount, a Participant may elect to receive all or a portion of
such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.7, in the form of a lump sum payment, calculated as of the
close of business on or around the Benefit Determination Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”). The
Benefit Determination Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than 3 Plan Years after the end of the Plan Year to which
the Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.
     Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Determination Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2008, the earliest Benefit Determination
Date that may be designated by a Participant would be January 1, 2012, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Determination Date.
     4.2 Postponing Scheduled Distributions. A Participant may make a one time
election to postpone a Scheduled Distribution described in Section 4.1 above,
and have such amount paid out during a 60 day period commencing immediately
after an allowable alternative Benefit Determination Date designated in
accordance with this Section 4.2. In order to make such an election, the
Participant must submit an Election Form to the Committee in accordance with the
following criteria:
          (a) The election of the new Benefit Determination Date shall have no
effect until at least 12 months after the date on which the election is made;

16



--------------------------------------------------------------------------------



 



          (b) The new Benefit Determination Date selected by the Participant for
such Scheduled Distribution must be the first day of a Plan Year that is no
sooner than 5 years after the previously designated Benefit Determination Date;
and
          (c) The election must be made at least 12 months prior to the
Participant’s previously designated Benefit Determination Date for such
Scheduled Distribution.
     For purposes of applying the provisions of this Section 4.2, a
Participant’s election to postpone a Scheduled Distribution shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is
12 months prior to the Participant’s previously designated Benefit Determination
Date for such Scheduled Distribution.
     4.3 Precedence of Distributions. Should an event occur prior to any Benefit
Determination Date designated for a Scheduled Distribution under Section 4.1
that would trigger a benefit under Articles 5 through 9, as applicable, all
amounts subject to a Scheduled Distribution election shall be paid in accordance
with the other applicable provisions of the Plan and not in accordance with this
Article 4. If, however, the Participant made an election under Section 4.2 to
postpone a Scheduled Distribution, and the Participant experiences a Separation
from Service or there is a Change in Control, the distribution will be made in
accordance with Article 4 and not Articles 5 through 7, as may otherwise be
applicable.
     4.4 Unforeseeable Emergencies.
          (a) If a Participant experiences an Unforeseeable Emergency prior to
the occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Benefit Determination Date for such payout,
as determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by cessation of deferrals under this Plan.
     If the Committee, in its sole discretion, approves a Participant’s petition
for payout from the Plan under Section 4.5(a), the Participant’s Benefit
Determination Date for such payout shall be the date on which such Committee
approval occurs and such payout shall be distributed to the Participant in a
lump sum no later than 60 days after such Benefit Determination Date. In
addition, in the event of such approval the Participant’s outstanding deferral
elections under the Plan shall be cancelled.
          (b) A Participant’s deferral elections under this Plan shall also be
cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s 401(k)
Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

17



--------------------------------------------------------------------------------



 



ARTICLE V
Change in Control Benefit
     5.1 Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Determination Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.
     If a Participant elects not to receive a Change in Control Benefit, or
fails to make an election in connection with his or her commencement of
participation in the Plan, the Participant’s Account Balance shall be paid in
accordance with the other applicable provisions of the Plan.
     5.2 Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be calculated as of the close of business on or around the
Participant’s Benefit Determination Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Determination Date.
ARTICLE VI
Retirement Benefit
     6.1 Retirement Benefit. If a Participant experiences a Separation from
Service that qualifies as a Retirement, the Participant shall be eligible to
receive his or her vested Account Balance in either a lump sum or annual
installment payments, as elected by the Participant in accordance with
Section 6.2 (the “Retirement Benefit”). A Participant’s Retirement Benefit shall
be calculated as of the close of business on or around the applicable Benefit
Determination Date for such benefit, which shall be the first day after the end
of the 6-month period immediately following the date on which the Participant
experiences such Separation from Service; provided, however, if a Participant
changes the form of distribution for the Retirement Benefit in accordance with
Section 6.2(b), the Benefit Determination Date for the Retirement Benefit shall
be determined in accordance with Section 6.2(b).
     6.2 Payment of Retirement Benefit.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to 15 years. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such Participant shall be deemed to have
elected to receive the Retirement Benefit as a lump sum.

18



--------------------------------------------------------------------------------



 



          (b) A Participant may change the form of payment for the Retirement
Benefit by submitting an Election Form to the Committee in accordance with the
following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made;
               (ii) The new Benefit Determination Date for the Participant’s
Retirement Benefit shall be 5 years after the Benefit Determination Date that
would otherwise have been applicable to such benefit; and
               (iii) The election must be made at least 12 months prior to the
Benefit Determination Date that would otherwise have been applicable to the
Participant’s Retirement Benefit.
     For purposes of applying the provisions of this Section 6.2(b), a
Participant’s election to change the form of payment for the Retirement Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Determination Date that would otherwise
have been applicable to the Participant’s Retirement Benefit. Subject to the
requirements of this Section 6.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.
          (c) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Determination
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Determination Date.
ARTICLE VII
Termination Benefit
     7.1 Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Determination Date for such
benefit, which shall be the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service.
     7.2 Payment of Termination Benefit. The Termination Benefit shall be paid
to the Participant no later than 60 days after the Participant’s Benefit
Determination Date.

19



--------------------------------------------------------------------------------



 



ARTICLE VIII
Disability Benefit
     8.1 Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Determination Date for such benefit, which shall be the
date on which the Participant becomes Disabled.
     8.2 Payment of Disability Benefit. The Disability Benefit shall be paid to
the Participant no later than 60 days after the Participant’s Benefit
Determination Date.
ARTICLE IX
Death Benefit
     9.1 Death Benefit. In the event of a Participant’s death prior to the
complete distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Determination
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.
     9.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Determination Date.
ARTICLE X
Beneficiary Designation
     10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     10.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

20



--------------------------------------------------------------------------------



 



     10.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.
     10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.
     10.5 Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     10.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.
ARTICLE XI
Leave of Absence
     11.1 Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.
     11.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.
ARTICLE XII
Termination of Plan, Amendment or Modification
     12.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer

21



--------------------------------------------------------------------------------



 



reserves the right to terminate the Plan with respect to all of its
Participants. In the event of a Plan termination no new deferral elections shall
be permitted for the affected Participants and such Participants shall no longer
be eligible to receive new company contributions. However, after the Plan
termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.7. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix), the Employer may provide that upon termination of the Plan,
all Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by such Employer deemed necessary to
comply with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).
     12.2 Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer. Notwithstanding the foregoing,
(i) no amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.
     12.3 Plan Agreement. Despite the provisions of Section 12.1, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.
     12.4 Effect of Payment. The full payment of the Participant’s vested
Account Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.
ARTICLE XIII
Administration
     13.1 Committee Duties. Except as otherwise provided in this Article 13,
this Plan shall be administered by a Committee, which shall consist of the
Board, or such committee as the Board shall appoint. Members of the Committee
may be Participants under this Plan. The Committee shall also have the
discretion and authority to (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and
(b) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

22



--------------------------------------------------------------------------------



 



     13.2 Administration Upon Change In Control. Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”) to perform any or all of the Committee’s duties described
in Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.
     13.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
     13.4 Binding Effect of Decisions. The decision or action of the Committee
or Administrator, as applicable, with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
     13.5 Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee, any Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.
     13.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.
ARTICLE XIV
Other Benefits and Agreements
     14.1 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

23



--------------------------------------------------------------------------------



 



ARTICLE XV
Claims Procedures
     15.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
     15.2 Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90 day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:
          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:
               (i) the specific reason(s) for the denial of the claim, or any
part of it;
               (ii) specific reference(s) to pertinent provisions of the Plan
upon which such denial was based;
               (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;
               (iv) an explanation of the claim review procedure set forth in
Section 15.3 below; and
               (v) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.
     15.3 Review of a Denied Claim. On or before 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly

24



--------------------------------------------------------------------------------



 



authorized representative) may file with the Committee a written request for a
review of the denial of the claim. The Claimant (or the Claimant’s duly
authorized representative):
          (a) may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;
          (b) may submit written comments or other documents; and/or
          (c) may request a hearing, which the Committee, in its sole
discretion, may grant.
     15.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based;
          (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and
          (d) a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).
     15.5 Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE XVI
Trust
     16.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, unless

25



--------------------------------------------------------------------------------



 



otherwise specified by the Committee, may establish a rabbi trust in accordance
with Revenue Procedure 92-64 by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).
     16.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.
     16.3 Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE XVII
Miscellaneous
     17.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
     17.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     17.3 Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.
     17.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
except as provided in Section 17.15 of this Plan regarding domestic relations
orders.

26



--------------------------------------------------------------------------------



 



     17.5 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.
     17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
     17.7 Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
     17.8 Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.
     17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Commercial Vehicle Group, Inc.
Attn: Vice President — Human Resources
6530 West Campus Oval
New Albany, Ohio 43054
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

27



--------------------------------------------------------------------------------



 



     17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     17.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     17.13 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     17.14 Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
     17.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.
     17.16 Distribution in the Event of Income Inclusion Under Code
Section 409A. If any portion of a Participant’s Account Balance under this Plan
is required to be included in income by the Participant prior to receipt due to
a failure of this Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of
(i) the portion of his or her Account Balance required to be included in income
as a result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.
     17.17 Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.7. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction

28



--------------------------------------------------------------------------------



 



of the payment of the amount will not be limited or eliminated by application of
Code Section 162(m). In the event that such date is determined to be after a
Participant’s Separation from Service and the Participant to whom the payment
relates is determined to be a Specified Employee, then to the extent deemed
necessary to comply with Treas. Reg. §1.409A-3(i)(2), the delayed payment shall
not made before the end of the six-month period following such Participant’s
Separation from Service.

29



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
IN WITNESS WHEREOF, the Company has signed this Plan document as of November 5,
2008.

            Commercial Vehicle Group, Inc.
a Delaware corporation
      By:   /s/ Chad M. Utrup       Title: CFO   

30



--------------------------------------------------------------------------------



 



Commercial Vehicle Group, Inc.
Deferred Compensation Plan
Master Plan Document
APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE
AVAILABLE IN ACCORDANCE WITH NOTICE 2007-86
     The capitalized terms below shall have the same meaning as provided in
Article 1 of the Plan.
Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under the terms of the Plan, the Committee may, to the
extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. If any distribution election submitted by a
Participant in accordance with this Appendix A either (a) relates to an amount
that would otherwise be paid to the Participant in 2008, or (b) would cause an
amount to be paid to the Participant in 2008, such election shall not be
effective.

 